Citation Nr: 1702927	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-00 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for a right ankle disability.

4. Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to January 2007.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held in March 2016.  The transcript of the hearing is of record.


FINDINGS OF FACT

1. The preponderance of the evidence of record shows that the Veteran's current lumbar spine disability had its clinical onset service.

2. The preponderance of the evidence of record shows that the Veteran's current bilateral knee disability had its clinical onset service.

3. The preponderance of the evidence of record shows that the Veteran's current right ankle disability had its clinical onset service.

4. The preponderance of the evidence of record shows that the Veteran's current hemorrhoids had its clinical onset service.



CONCLUSIONS OF LAW

1. A lumbar spine disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. A bilateral knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3. A right ankle disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4. Hemorrhoids were incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his current lumbar spine disability, bilateral knee disability, right ankle disability, and hemorrhoids began in service and have continued since service.  He claimed having these conditions during the separation process.  For the reasons below, the Board finds that the preponderance of the evidence of record shows that these disabilities have incurred in service and have continued to present day.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

The current disability requirement is met for all of the issues on appeal.  The Board notes that the November 2006 VA examination indicates that there is no pathology to render a diagnosis for the lumbar spine, bilateral knee, and right ankle conditions, and that the Veteran's hemorrhoids have resolved.  However, the Veteran's competent and credible statements of continuity of these disabilities that were diagnosed in service, along with the fact that he claimed these issues at separation from service and has continued to seek treatment for these disabilities post service, makes it more likely than not that the Veteran's disabilities noted in service have not resolved.  

The service treatment records document in-service complaints, diagnoses, and treatment for the Veteran's lumbar spine disability, bilateral knee disability, right ankle disability, and hemorrhoids.

In October 2005, the Veteran complained of back tightness and stiffness, lasting for a couple of weeks.  He was assessed with mechanical back pain.  In August 2006, while the Veteran was deployed to Iraq, he was diagnosed with a back strain and was placed on light duty with limitations.  On his September 2006 Post Deployment Health Assessment form, the Veteran indicated that he had back pain at that time and during his deployment.

In January 2004, the Veteran complained of right knee pain lasting for about one week; he received the assessment of patellofemoral syndrome and physical therapy was recommended.  In February 2004, the Veteran participated in an anterior knee pain class related to patellofemoral syndrome.  By March 2004, the Veteran was complaining of ongoing bilateral knee pain, and the doctor's assessment continued as patellofemoral syndrome.  A September 2004 treatment record reveals that his bilateral knee pain began during air assault school and the Veteran was using medication management for his patellofemoral syndrome.

In September 2003, the Veteran was diagnosed with a grade I right ankle sprain, which was treated with rest, ice, compression, and elevation.  On his September 2006 Post Deployment Health Assessment form, the Veteran indicated that he had swollen or painful joints and that his ankles hurt after long runs or marches.

Regarding hemorrhoids, there were some episodes of blood in the Veteran's stool as it related to gastrointestinal issues in 2003.  An August 2005 treatment record indicates a diagnosis of internal hemorrhoids with bleeding.

As the record shows injury and diagnoses relating to the back, knees, ankle, and hemorrhoids, the second element of in-service occurrence is met.

The final requirement for service connection is the nexus element, or evidence that the Veteran's injuries/diagnoses in service are related to his current disabilities.  In this regard, the Board finds that the Veteran has consistently indicated that his lumbar spine disability, bilateral knee disability, right ankle disability, and hemorrhoids have continued since service, and testified credibly to this fact during his March 2016 Travel Board hearing.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Nothing in the record suggests an intervening cause of the Veteran's syptoms or that the eitiology of his present symptoms is not related to service given that the sympotmotology began in service.

In this regard, the Veteran testified that his back continues to bother him since his injury during his deployment.  He testified that he sought treatment for his back 12 months after separation and his current doctor told him he has issues of the lower lumbar spine from L1 through L5 with minor bulging discs.  Additionally, he hurt his knees and right ankle while in air assault school and has continued to receive treatment for them; these joints continue to bother him with additional physical activity, such as running/marching.  As for his hemorrhoids, he stated that he continues to experience flare-ups, generally activated by stress, but the issue has not resolved since service.  

The Veteran's wife provided statements addressing the impact of these disabilities on his daily life, also confirming the continuity of these disabilities since its onset in service.

In conclusion, the Veteran has provided competent and credible evidence that his disabilities had their onset in service and continue to the present day.  Barr, 21 Vet. App. 303; Washington v. Nicholson, 21 Vet. App. 191 (2007).  There is no other probative evidence of record which contradicts the Veteran's claims of in-service injury or his reported in-service or post service symptomatology.  The nexus element is established.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as evidence tending to prove the absense of a connection between a disability and service).

Service connection is warranted because the record includes credible and competent evidence demonstrating a current disability; the in-service incurrence of a lumbar spine injury/mechanical lower back strain, bilateral knee patellofemoral syndrome, right ankle sprain, and internal hemorrhoids; and a causal relationship between the current disability and the injuries/diagnoses in service.  Holton, 557 F.3d at 1366.  

Accordingly, service connection for the Veteran's lumbar spine disability, bilateral knee disability, right ankle disability, and hemorrhoids is granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for a bilateral knee disability is granted.

Service connection for a right ankle disability is granted.

Service connection for hemorrhoids is granted.




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


